DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 17-22, 26, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al. (US 10,254,879) in view of Kavli et al. (US 2016/0154535)
Regarding claim 1:
Oral discloses:
A method for controlling an electronic device comprising a touch-sensitive surface and a proximity sensor (column 4, lines 30-50: “touch screen,” “proximity sensor”), the method comprising 
charging the electronic device from a screen-on state to a near state in response to a near event being detected by the proximity sensor when an object comes within a predetermined distance of the proximity sensor (Fig. 5: step 514; where since it is called a “proximity sensor” it is only detecting things close to the sensor), wherein the screen-on state is a state in which user inputs are accepted through the touch-sensitive surface; and the near event occurs when an input object is determined to be in proximity of the electronic device by the proximity sensor (column 12, lines 40-60);
while the electronic device is in the near state, processing a first category touch event, and in response to the processing of the first category touch event, performing at least one function on the electronic device (Fig. 7B; as per column 12, lines 40-60 grip suppression is only enabled for part of the device); and
while the electronic device is in the near state, ignoring a second category touch event, wherein the second category touch event is distinct from the first category touch event (shown in Fig. 7B: a portion of the screen has “finger grip suppression”; column 12, lines 40-60).
Oral does not disclose:
“the proximity sensor comprising a single transducer for transmitting an ultrasound signal and a single receiver for receiving at least a potion of the ultrasound signal reflected from an object,
where the proximity sensor detects the near event “via the single ultrasonic receiver and the single ultrasonic transducer”
Kavli discloses:
the proximity sensor comprising a single transducer for transmitting an ultrasound signal and a single receiver for receiving at least a potion of the ultrasound signal reflected from an object (paragraphs 54-55),
where the proximity sensor detects a near event via the single ultrasonic receiver and the single ultrasonic transducer (paragraph 57)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Oral the elements taught by Kavli.
The rationale is as follows:
Oral and Kavli are directed to the same field of art.
Kavli discloses an alternate kind of sensor, used in the same environment for the same purpose. One of ordinary skill in the art could have substituted it with predictable results.
Regarding claim 2:
Oral in view of Kavli discloses:
wherein the first category touch event includes touch input occurring within a first portion of the touch-sensitive surface and the second category touch event includes touch input occurring in a second portion of the touch- sensitive surface, the first portion and the second portion being non-overlapping portions of the touch-sensitive surface (the two portions are shown in Oral Fig. 7B).
Regarding claim 3:
Oral in view of Kavli discloses:
wherein the first category touch event is a first type of touch event and the second category touch event is a second type of touch event distinct from the first type of touch event (Oral column 14, lines 5-35).
Regarding claim 4:
Oral in view of Kavli discloses:
wherein the first type of touch event is one or more of, tap, hold, or swipe (the criteria listed in Oral column 14, lines 20-30 could fit a tap, hold, or swipe).
Regarding claim 5:
Oral in view of Kavli discloses:
wherein the electronic device comprises a display (Oral column 10, lines 25-30).
Regarding claims 17-20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 21:
Oral in view of Kavli discloses:
wherein the processing unit is configured to ignore the second category touch event by disabling the second portion of the touch-sensitive surface (Oral column 12, lines 20-30: “enable/disable”).
Regarding claim 22:
Oral in view of Kavli discloses:
wherein the processing unit is configured to ignore the second category touch event by disregarding touch inputs received through the second portion of the touch-sensitive surface (Oral column 8, lines 25-40: “suppress touch reports”).
Regarding claim 26:
	Oral in view of Kavli discloses:
	wherein the single transducer transmitting the ultrasound signal comprises a speaker configured for outputting acoustic signals (Kavli paragraph 54).
	Regarding claim 33:
	Oral in view of Kavli discloses:
	receiving data from one or more of the following: an accelerometer; an intertial sensor; or an infrared (“IR”) sensor (Oral column 3, lines 40-50).
	Regarding claim 34:
	All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.


Claims 6-9, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Kavli, and further in view of Lockwood (US 2015/0264170)
Regarding claim 6:
Oral in view of Kavli discloses a method as discussed above.
Oral in view of Kavli does not disclose: 
“wherein the display remains on while the electronic device is in the near state.”
Lockwood discloses:
wherein the display remains on while the electronic device is in the near state (follows from paragraph 58, where all three tests need to pass to turn to screen-off, and paragraph 57, which indicates a delay in at least one).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Oral in view of Kavli the elements taught by Lockwood.
The rationale is as follows:
Oral, Kavli and Lockwood are directed to the same field of art.
Oral doesn’t have a lot of detail on the timing or the specific proximity sensors. Lockwood provides the necessary detail. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 7:
Oral, etc., discloses:
wherein the display remains on for a predetermined time-period after the electronic device changes to the near state (as just discussed).
Regarding claim 8:
Oral in view of Kavli discloses:
wherein the display is turned off when the electronic device changes to the near state (as just discussed: there is a delay so it does remain on, but eventually turns off).
Regarding claim 9:
Oral in view of Kavli discloses:
waiting for a predetermined time-period in the near state within which period, if no first category touch event is detected, changing the electronic device to a screen-off state, wherein the screen-off state is a state in which the touch-sensitive surface is either disabled or any inputs received thereof are ignored (follows from Lockwood paragraph 58, where all three tests need to pass to turn to screen-off, and paragraph 57, which indicates a delay in at least one); and
changing from the screen-off state to the screen-on state in response to a far event being detected by the proximity sensor, wherein the far event occurs when the input object is determined to no longer be in proximity of the electronic device by the proximity sensor (Lockwood paragraph 60, which results in Fig. 6: 74).
Regarding claim 12:
Oral, etc., discloses:
wherein the input object is determined to no longer be in proximity of the electronic device when the input object, relative to the electronic device, moves beyond a second predetermined distance from the proximity sensor (Lockwood discloses – paragraph 60 – that this happens when it moves beyond a “threshold distance.” It doesn’t specifically say this might be a “second” distance, but given that Oral Fig. 5 shows that it is detecting movement toward and away in two separate tests it follows there could be a threshold for each. There is no reason to suppose the threshold must be the same).
Regarding claim 15:
Oral, etc., discloses:
wherein the magnitude of the first predetermined distance is at least substantially equal to the magnitude of the second predetermined distance (Lockwood just discloses a distance).
Regarding claim 16:
Oral, etc, discloses:
 wherein a magnitude of the first predetermined distance is different from a magnitude of the second predetermined distance (this follows from Oral Fig. 5: since one test is toward the face and the other is away, it makes sense that the two distances could be different).

Claim(s) 27, 29, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Kavli, and further in view of Burkert et al. (US 2019/0265844; note this designated the US so the date of the PCT can be relied upon).
Regarding claim 27:
Oral in view of Kavli discloses a method for controlling an electronic device comprising a touch-sensitive surface and a proximity sensor as discussed above.
Oral in view of Kavli does not disclose:
“wherein the single ultrasonic transducer and the single ultrasonic receiver are the same transducer.”
Burkert discloses:
wherein the single ultrasonic transducer and the single ultrasonic receiver are the same transducer (paragraph 58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Oral in view of Kavli the elements taught by Burkert.
The rationale is as follows:
Oral, Kavli, and Burkert are directed to the same field of art.
Burkert discloses ultrasonic transducers can have separate transmitters and receivers or be a single combined transducer. One of ordinary skill in the art could have substituted one for the other with predictable results.
Regarding claim 29:
Oral, etc., discloses:
the ultrasound signal comprises chirps or a plurality of frequencies (Kavli paragraph 55).
Regarding claims 30 and 32:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Kavli, and further in view of Burkert, and further in view of VanBlon et al. (US 2014/0340320).
Regarding claim 28:
Oral, etc., discloses a method for controlling an electronic device as discussed above.
Oral, etc., does not disclose:
“wherein the proximity sensor has a field of view that enables proximity detection to be performed from an input object located at or towards a side of the electronic device other than a screen side of the electronic device.”
(Note that it’s quite possible Oral, etc., can do this, given that an ultrasonic waves are going to fan out from the transducer. But Oral, etc., does not directly discuss it).
VanBlon discloses:
wherein the proximity sensor has a field of view that enables proximity detection to be performed from an input object located at or towards a side of the electronic device other than a screen side of the electronic device (paragraph 32)
It would have been obvious to one of ordinary skill in the art at the application was filed to include in Oral, etc., the elements taught by VanBlon.
The rationale is as follows:
Oral, etc., and VanBlon are directed to the same field of art.
VanBlon indicates that detecting from the side can provide additional functionality. Although VanBlon is not specifically discussing an ultrasonic transducer here the suggestion of widening the field would be enough for one of ordinary skill to do it with this specific kind of sensor with predictable results.
Regarding claim 31:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Applicant argued that the new language directed to a single transmitter and a single receiver is not disclosed by Oral in view of Yen. The examiner agrees: Yen had two receivers. However, a single transmitter and a single receiver is quite well known in this context as evidenced by Kavli, newly relied upon above. Since Yen is no longer relied upon, applicant’s arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694